        Case
         Case1:20-cr-00652-VM
              1:20-cr-00652-VM Document
                                Document30-1
                                         46 Filed
                                             Filed12/28/20
                                                   12/18/20 Page
                                                             Page11ofof11




     GEORGE MGDESYAN (SBN 225476)
 1
     MGDESYAN LAW FIRM
 2   4529 Sherman Oaks Ave.                                                       12/28/2020
     Sherman Oaks, CA 91403
 3   Tel: (818) 386-6777
     Fax: (818) 754-6778
 4   Email: george@mgdesyanlaw.com
 5
 6   Attorney for NAREK MARUTYAN

 7                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK
 8
 9                                                      )   Case No.: 20-CR-652
     UNITED STATES OF AMERICA,                          )
                                                                        ----- ORDER ON MOTION TO
                                                             ----------
10                                                      )   [PROPOSED]
                   Plaintiff,                           )   WITHDRAW AS COUNSEL OF
11                                                      )
                                                        )   RECORD NAREK MARUTYAN
12                                                      )
      vs.                                               )
13                                                      )
                                                        )
14                                                      )
     NAREK MARUTYAN,                                    )
15                                                      )
                   Defendant.                           )
16                                                      )
                                                        )
17                                                      )
18          Having considered Defendant’s Motion to Withdraw As Counsel Of Record, and good
19
     cause appearing thereof, it is hereby ordered that attorney George G. Mgdesyan is hereby
20
     relieved as counsel of record for Defendant Narek Marutyan.
21
            This Order shall become effective only upon new counsel for Defendant Narek
22
23   Marutyan filing a Notice of Appearance.

24   IT IS SO ORDERED.
25   DATED:      12/28/2020

26
27
28


30                                                  1
